DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner's statement of reasons for allowance:
 	With regards to claim 1, none of the prior art teaches or suggests, alone or in combination, “a primary emission peak wavelength in a wavelength range of 200 nm or more and 350 nm or less, a blue-violet secondary light emission component having a relative emission intensity of 0.03% to 10% across a wavelength range of 430 to 450 nm, a yellow-green secondary light emission component having a relative emission intensity of 0.03 to 10% across a wavelength range of 540 to 580 nm, when the relative emission intensities are expressed relative to an emission intensity at the primary emission peak wavelength taken as 100%, and a ratio of an emission intensity at a wavelength of 435 nm to an emission intensity at a wavelength of 560 nm being 0.5 to 2” in the combination required by the claim.

Claims 2-5 are allowed by virtue of their dependency on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murazaki et al. (US 2010/0225226 A1). Murazaki (Fig. 3-17) discloses group III nitride semiconductor light emitting element (2, Fig. 2). However, fails to disclose required primary and secondary emission peak wavelength and relative emission intensity as required by the limitations of Claim 1.

Gotoh et al. (US 2005/0253500 A1) (Fig. 12) discloses deep-UV  emission peak wavelength as well as secondary relative emission intensities. However, fails to disclose specific primary and secondary emission peak wavelength and relative emission intensity as required by the limitations of Claim 1.

Yoshimura et al. (Us 2005/0001225 A1) (Fig. 32) discloses group III nitride semiconductor light emitting element (10, Fig. 4) and deep-UV emission peak wavelength as well as secondary relative emission intensities (Fig. 32). However, fails to disclose specific primary and secondary emission peak wavelength and relative emission intensity as required by the limitations of Claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dmitriy Yemelyanov whose telephone number is (571)272-7920.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DMITRIY YEMELYANOV/
Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891